DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities:  The examiner suggests “result of measurement of the shape…” read “result of a measurement of the shape…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a control unit” in claims 1. “a control unit that changes a layer forming condition for the nozzle…” in claim 1, wherein the specification defines the following as corresponding structure: “control unit 14 includes a CPU 14a, a ROM 14b, a RAM 14c, and a storage 14d, for example. The control unit 14 may also include an input device, such as a keyboard and a mouse, and an output device, such as a display and a speaker.” (See [0045] of the specification).
“a measuring unit” in claim 5. “A measuring unit configured to measure a shape…” in claim 5, wherein the specification defines the following as corresponding structure: “The measuring unit 13 includes a camera 13a…” (See [0044] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recited the limitation “the object” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claims 8, 12 and 13 recite the limitation “the condition changing”. It is unclear whether “the condition changing” refers to changing an orientation of the nozzle or changing a layer forming condition as recited in claim 6. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Bullen et al. (US20060003095).
Regarding claim 1, Bullen teaches an additive manufacturing apparatus (Abstract: Apparatuses and methods for…; Figure 1) comprising: 
a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1); 
a manufacturing unit (laser deposition head 14; Figure 1) comprising a nozzle (nozzles 12; Figure 7) being changeable in orientation, the nozzle configured to move relative to the support surface (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), eject powder (Abstract: Nozzles for propelling powder at a target or structure), and output an energy ray (focused laser beam 340; Figure 1) to melt or sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct powder entry into a melt pool formed by the laser on the target); and 
a control unit ([0040] standard mode of operation includes 2.5 axes of motion, computer control) that changes a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v) and [0040] system dispenses metals in patterns preferably dictated by three-dimensional CAD models. Guided by these computerized blueprints…).  
claim 2, Bullen teaches the additive manufacturing apparatus according to claim 1, wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.)...  
Regarding claim 6, Bullen teaches an additive manufacturing method (Abstract: Apparatuses and methods for…) comprising: moving a nozzle relative to a support surface Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes), ejecting powder from the nozzle (Abstract: Nozzles for propelling powder at a target or structure), and outputting an energy ray from the nozzle to melt or sinter the powder, thereby forming a layer of the object ([0017] form a first material in a first region of the target with a laser beam having a first energy density), the object that is supported by the support surface ([0014] building an overhang on a target); changing an orientation of the nozzle ([0016] translating the nozzles relative to the structure along at least one linear axis or rotating the nozzles relative to the structure along at least one rotational axis); and changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle ([0056] direction of the powder stream in the deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v).  
Regarding claim 7, Bullen teaches the additive manufacturing method according to claim 6, wherein the layer forming condition includes at least one of… an amount of the powder ejected from the nozzle per unit time ([0048] by increasing this angle, the degree of overhang ....  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Novikov et al. (US20140284832).
Regarding claim 3, Bullen teaches the additive manufacturing apparatus according to claim 1. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface  varies the powder deposition rate from the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.). However, Bullen fails to teach wherein the control unit changes, in response to an increase in an inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface, the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition. 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the control unit changes the layer forming condition such that the nozzle forms the layer of an increased thickness in the 
Where Bullen teaches varying the inclination angle of the orientation of the nozzle varies the powder deposition rate from the nozzle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the control unit of Bullen change the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition, as taught by Novikov, for the benefit of forming a series of three-dimensional curves without additional support material. 
Regarding claim 8, Bullen teaches the additive manufacturing method according to claim 6. Further, Bullen teaches wherein varying the inclination angle of the orientation of the nozzle with respect to a normal direction of the support surface  varies the powder deposition rate from the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc.). However, Bullen fails to teach wherein the condition changing comprises changing, in response to an increase in an inclination angle of the orientation of the nozzle with 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a nozzle being changeable in orientation, Novikov teaches wherein the condition changing comprises changing the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition ([0078] Control features preferably include a possibility to increase or decrease the normal speed of the extrusion in order to increase or decrease the thickness of the formed curve… FIG. 8 (C) the curve 14 was formed with double of the normal extrusion speed resulting in increased thickness comparing to the normal thickness).
Where Bullen teaches varying the inclination angle of the orientation of the nozzle varies the powder deposition rate from the nozzle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have Bullen’s step of changing a layer forming condition for the nozzle in accordance with a change in the orientation of the nozzle comprise changing the layer forming condition such that the nozzle forms the layer of an increased thickness in the normal direction of the support surface from a thickness before changing the layer forming condition, as taught by Novikov, for the benefit of forming a series of three-dimensional curves without additional support material, as discussed in claim 3.

s 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Socha-Leialoha et al. (US20140309764).
Regarding claim 4, Bullen teaches the additive manufacturing apparatus according to claim 1. However, Bullen fails to teach wherein the control unit changes the layer forming condition in accordance with the number of layers formed.
In the same field of endeavor pertaining to an adaptive additive manufacturing method, Socha-Leialoha teaches wherein the control unit changes the layer forming condition in accordance with the number of layers formed ([0050 identify at least a portion of the three-dimensional object having the curved surface geometry and further partition that portion into sets of layers… Step 508 determines whether to modulate the material deposition process when fabricating the at least one layer; see steps 506 and 508 in Figure 5). Employing an adaptive additive manufacturing method may result in improved surface quality and/or reduced/eliminated visible errors ([0024] may result in improved surface quality and/or reduced/eliminated visible errors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the control unit of Bullen change the layer forming condition in accordance with the number of layers formed, as taught by Socha-Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors.
Regarding claim 9, Bullen teaches the additive manufacturing method according to claim 6. However, Bullen fails to teach the method further comprising changing the layer forming condition in accordance with the number of layers formed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen comprise changing the layer forming condition in accordance with the number of layers formed, as taught by Socha-Leialoha, for the benefit of improving surface quality and/or reducing/eliminated visible errors, as discussed in claim 4.

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Maev et al. (WO2018033859).
Regarding claim 5, Bullen teaches the additive manufacturing apparatus according to claim 1. However, Bullen fails to teach the apparatus further comprising: a measuring unit configured to measure a shape of the layer, wherein the control unit changes the layer forming condition on the basis of a result of measurement by the measuring unit.  
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches a measuring unit ([0005] real-time information from 4 digital cameras perform image analysis) configured to measure a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen further comprise the measuring unit of Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure.
Regarding claim 10, Bullen teaches the additive manufacturing method according to claim 6. However, Bullen fails to teach the method further comprising: measuring a shape of the layer; and changing the layer forming condition on the basis of a result of measurement of the shape of the layer.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle ejecting powder, Maev teaches the method further comprising: measuring a shape of the layer ([0033] Step 505 includes the determination of the geometry of deposition using a camera, such as, for example, an infrared digital camera); and changing the layer forming condition on the basis of a result of measurement of the shape of the layer ([0033] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen further comprise measuring a shape of the layer; and changing the layer forming condition on the basis of a result of measurement of the shape of the layer, as taught by Maev, for the benefit of improving the geometrical accuracy of the fabricated object and simultaneously providing a desired dense microstructure, as discussed in claim 5.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bullen et al. (US20060003095), and further in view of Ryan (US20170173884).
Regarding claim 11, Bullen teaches the additive manufacturing method according to claim 6. However, Bullen fails to teach the apparatus further comprising: detecting the change in the orientation of the nozzle, wherein the condition changing comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the apparatus (3D printing system 100A; Figure 1A) further comprising: detecting the change in the orientation of the nozzle ([0034] process 500 determines rotation angle data and adds rotation instructions to the G-code), wherein the condition changing comprises changing the layer forming condition ([0034] block 508, the process determines flow modifications and adds or modifies G-code instructions with this 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Bullen further comprise: detecting the change in the orientation of the nozzle, wherein the condition changing comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increased printing speed.
Regarding claim 12, Bullen teaches the additive manufacturing method according to claim 6. However, Bullen fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the condition changing comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the condition changing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bullen further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 13, Bullen teaches the additive manufacturing method according to claim 6. However, Bullen fails to teach the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the condition changing comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the method further comprising: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which can be used to generate instructions… instructions can direct the extruder on where to move, how fast to move, along what path to move and deposit the material, and the like), wherein the condition changing comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle ([0034] G-code generated in block 504 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Bull further comprise: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the condition changing comprises changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increased printing speed, as discussed in claim 11.
Regarding claim 14, Bullen teaches a computer program product including programmed instructions ([0040] layer is built to the CAD geometric specifications), wherein the instructions, when executed by a computer ([0056] deposition process is preferably coordinated with a control computer in a plurality of coordinate axes (x, y, z, u, v) and [0040] Guided by these computerized blueprints…), cause the computer to perform: changing a layer forming condition for a nozzle in accordance with a change in orientation of the nozzle ([0048] by increasing this angle, the degree of overhang that is achievable is increased. The overhang is determined by the surface tension of the material, the speed of deposition, etc…), the nozzle that is changeable in orientation and moves (Abstract: The nozzles may be translated or rotated with respect to the target along or about multiple axes) relative to a support surface (structure 15; Figure 1) that supports an object (layer 348; Figure 1), ejects powder (Abstract: Nozzles for propelling powder at a target or structure), and outputs an energy ray (focused laser beam 340; Figure 1) to melt or sinter the powder, thereby forming a layer of the object ([0012] nozzles preferably direct powder entry into a melt pool formed by the laser on the target). However, 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the instructions are embodied in and stored on a non-transitory computer readable medium ([0058] The software and/or firmware can be stored on a non-transitory computer readable storage, such as for example in internal or external memory). A computer contains a non-transitory computer readable medium, such as a memory, for storing various parameters or instructions configured to operate an additive manufacturing apparatus ([0022] controller, can be connected to memory (not shown) for storing various parameters or instructions configured to operate the system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have embody and store the instructions of Bullen in a non-transitory computer readable medium, as taught by Ryan, for he benefit of storing various parameters or instructions configured to operate the additive manufacturing apparatus of Bullen.
Regarding claim 15, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the instructions cause the computer to further perform: detecting the change in the orientation of the nozzle, wherein the changing comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle. 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the instructions of Bullen modified with Ryan to cause the computer to further perform: detecting the change in the orientation of the nozzle, wherein the changing comprises changing the layer forming condition on the basis of a result of detection of the change in the orientation of the nozzle, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 16, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing comprises changing the layer forming condition on the basis of the information on the orientation of the nozzle.  
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches the computer further performs: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Bullen further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.
Regarding claim 17, Bullen modified with Ryan teaches the computer program product according to claim 14. However, Bullen modified with Ryan fails to teach wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer, wherein the changing comprises changing the layer forming condition in the numerical control information on the basis of the information on the orientation of the nozzle. 
In the same field of endeavor pertaining to an additive manufacturing apparatus with a rotating nozzle, Ryan teaches wherein the instructions cause the computer to further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer ([0032] object. G-code is a numerical control programming language, which 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Bullen modified with Bullen further perform: extracting information on the orientation of the nozzle from numerical control information for forming the layer and changing the layer forming condition in the numerical control information, as taught by Ryan, for the benefit of increasing printing speed, as discussed in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743